Citation Nr: 1718543	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-41 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in June 2016.  The Board granted a higher rating of 30 percent for bilateral pes planus, prior to August 7, 2015, and remanded the issue of entitlement to a TDIU to readjuciate the claim in light of the Board's decision.


FINDING OF FACT

The Veteran's service-connected bilateral pes planus does not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Turning to the merits of the claim, VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for bilateral pes planus, evaluated as 30 percent disabling prior to August 7, 2015, and as 50 percent disabling thereafter.  The percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) are not satisfied, as there is not a single service-connected disability rated as 60 percent or more or two or more disabilities with at least one disability rated at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even though the percentage requirements of section 4.16(a) are not met, if the evidence establishes that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director, Compensation Service (Director) for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, as will be explained below, the evidence of record weighs against a finding that the Veteran's service-connected bilateral pes planus alone is of sufficient severity to render him unable to follow a substantially gainful occupation.  Therefore, referral to the Director for extraschedular consideration is not warranted.

In an April 2009 claim for a 100 percent rating for pes planus, the Veteran stated that he had tried to work through the pain in his feet, but at that point, was unable to continue to do so.  He stated he had lost time from his job and had not been able to work at times due to severe pain.  The Veteran completed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in July 2009 indicating that he completed four years of college.  The form and a statement submitted by the Veteran along with the form reflect that even though he experienced severe pain in his feet, he continued to work in the field of reprographics because he would be unable to support his family if he stopped working.  He had worked at his most recent employer since February 2009, and had worked in the field of reprographics since at least March 1996.

An August 2009 VA examiner indicated that the Veteran's service-connected pes planus limited the Veteran's ability to stand and walk.  The report also stated, "The claimant does not experience any overall functional impairment from this condition."  The Veteran reported constant pain in the feet and ankles.  The Veteran was noted to have limitations with standing and walking; he reported he was able to stand for about 10 minutes.  On examination, it was noted the Veteran did not require any assistive device for ambulation or support with his shoes.  There was tenderness of both feet.  

In an October 2009 statement, the Veteran stated that he had taken time off from both of his previous employers for his condition as vacation, so they were not aware that the reason he had taken off work was because of his foot conditions.

An August 2015 VA examiner found that the Veteran's service-connected bilateral pes planus did not impact his ability to perform any type of occupational task.  The examiner indicated that the functional impact of the feet was upon prolonged standing and prolonged walking.  At the examination, the Veteran reported constant pain in his feet, and stated that he experienced flare-ups of pain after standing or walking.  He indicated that he was not able to walk for a period of time.  There was extreme tenderness of the plantar surfaces of both feet, which was not improved by orthopedic shoes or devices.  The examiner stated that there was pain on weight-bearing but no functional loss for the right or left lower extremity attributable to the pes planus.  The examiner noted that the Veteran was able to walk without a limp.  The examiner also reported that there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was repeatedly used over a period of time.  Additionally, there were no other functional losses during flare-ups or when the foot was repeatedly used over a period of time.  

The Board finds that the weight of the medical and lay evidence is against a finding that the Veteran's service-connected acquired bilateral pes planus renders him unable to obtain or follow a substantially gainful occupation.  The Board finds the Veteran's statements that he experiences pain in his feet that limits prolonged walking and standing due to pes planus to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that as a lay person, the appellant is competent to report symptoms capable of lay observation).  However, the Veteran reported that he has been able to continue working.  Additionally, the findings of the VA examiners indicate he experienced pain with prolonged walking and standing, but his bilateral pes planus did not prevent substantially gainful employment.  

In conclusion, the Board finds that a preponderance of the evidence of record is against a finding that the Veteran is unable to obtain or maintain substantially gainful employment because of his service-connected bilateral pes planus.  Therefore, referral to the Director for extraschedular consideration is not warranted.  The claim for a TDIU must be denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


